                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

GRAZYNA S. GREZAK                    :

                Plaintiff            :   CIVIL ACTION NO. 3:15-2111

         v.                          :        (JUDGE MANNION)

ROPES & GRAY, LLP, et al.            :

               Defendant             :

                                ORDER

     In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

     (1) Judge Mehalchick’s report and recommendation (Doc. 346) is

          ADOPTED IN ITS ENTIRETY.

     (2) Defendant Darius A. Marzec’s motion to dismiss (Doc. 214) is

          GRANTED.

     (3) Plaintiff Grazyna S. Grezak’s third amended complaint (Doc. 27) is

          DISMISSED WITH PREJUDICE.

     (4) All of plaintiff Grazyna S. Grezak’s remaining motions1 are

          DISMISSED AS MOOT.

     1
       (Doc. 189; Doc. 198; Doc. 199; Doc. 200; Doc. 201; Doc. 202; Doc.
215; Doc. 217; Doc. 220; Doc. 221; Doc. 222; Doc. 223; Doc. 238; Doc. 240;
Doc. 242; Doc. 244; Doc. 254; Doc. 272; Doc. 297; Doc. 299; Doc. 301; Doc.
305; Doc. 321; Doc. 338; Doc. 343)
       (5) The Clerk of Court is directed to CLOSE this case.




                                                  s/  Malachy     E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATE: February 11, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2015 MEMORANDA\15-2111-02-ORDER.DOCX




                                              -2-
